Citation Nr: 1750824	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-26 882	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 20, 2009, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO granted service connection for PTSD assigning a 10 percent evaluation effective April 30, 2008, date of receipt of the claim for service connection.  A May 2009 rating increased the rating to 30 percent, retroactively effective April 30, 2008.  However, the appeal continues.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In support of his claim, the Veteran testified at a hearing before a Decision Review Officer's (DRO) in October 2009.  In March 2010 the Veteran withdrew his request for a Board hearing.  

In September 2012 the Board remanded this case for additional development.  

Thereafter, a June 2017 rating decision increased 30 percent rating for PTSD to 50 percent effective July 20, 2009 (date of VA outpatient treatment (VAOPT) clinical record).   

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Prior to July 20, 2009, the Veteran's service-connected psychiatric disorder was not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Since July 20, 2009 the Veteran's service-connected psychiatric disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity.  

3.  The Veteran is service-connected for PTSD rated 30 percent disabling prior to July 20, 2009 and as 50 percent thereafter; tinnitus, rated 10 percent, and a noncompensable rating is assigned for service-connected bilateral hearing loss.  There is a combined disability rating of 10 percent since December 12, 2007; 40 percent since April 30, 2008; and 60 percent since July 20, 2009.  

4.  The Veteran has one year of college education and work experience as a clerk with the Post Office, having last worked in October 2009.  

5.  The Veteran's service-connected disabilities do not preclude obtaining or retaining substantially gainful employment consistent with his educations, work experience and overall impairment from his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to July 20, 2009 the criteria for an initial evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.21, 4.129, 4.130 (2016).  

2.  Since July 20, 2009 the criteria for an evaluation in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.21, 4.129, 4.130 (2016).  

2.  The criteria for a TDIU rating are not met.  38 C.F.R. § 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify as to the original claim for service connection for PTSD was satisfied by an August 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the statutory notice for the claim for service connection for PTSD has served its purpose, its application was no longer required as to the downstream elements of the initial rating for PTSD.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided appropriate VCAA notice as to the claim for a TDIU rating in a July 2016 RO letter, pursuant to the Board's 2012 remand. 

As to the duty to assist, the Veteran's service treatment records STRs are on file.  His VA treatment records are on file and it is not shown or contended that there are any outstanding private clinical records.  Also, records pertaining to his having had leave from his past employment under the Family Medical Leave Act are on file, as are statements from co-workers and family members.  He testified in support of his claims before a Decision Review Officer.  

The Veteran has been afforded VA examinations and VA outpatient treatment (VAOPT) records have been obtained.  He has filed a VA Form 21-8940 in conjunction with a claim for a TDIU rating.  And all this was in compliance with the 2012 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).


Background

On VA examination in November 1980 the Veteran reported having work experience installing underground telephone lines from June 1972 to January 1973, and had worked in a coal mine since October 1973.  

On VA examination of September 24, 2008, the Veteran reported never having received any psychiatric treatment.  He had difficulty initiating sleep, and had nightmares.  He would awaken with or without nightmares.  He had dreams about events in Vietnam, and he had flashbacks.  He generally got along with others and did not experience extreme discomfort being in the general public.  He denied verbal or physical abuse of his wife and children but acknowledged having difficulty with affection.  He was able to attend to his own personal needs without difficulty and enjoyed pleasurable activities, such as golfing.  He had generally done well in his employment over the last 24 years with the U.S. Post Office and got along well with co-workers, although he had some difficulty with supervisors.  However, he did not attribute this so much to his PTSD symptomatology as to the "stupidity" of the post office.  

On mental status examination the Veteran was appropriately dressed and adequately groomed.  He was alert and oriented.  He effectively interacted by responding to questions and by appropriate spontaneous conversation.  His speech volume was appropriate and there was no evidence of receptive or expressive aphasia.  His affect was stable, and reflected no more than a mild decrease in both range and intensity.  His thought processing was logical, goal directed, and appropriate in speed.  His thought content was free of any evidence of delusional ideation, hallucinatory perceptions, obsessive-compulsive tendencies or panic attacks.  He also denied homicidal and suicidal ideation as well as any impulse control difficulties.  It was noted that he had many symptoms of PTSD, including hypervigilance and a startle reaction.  His use of alcohol over the years was a means of self-medication.  While no formal or informal testing was administered, there was no evidence of cognitive or intellectual decline.  His judgment and insight were appropriate.  The diagnosis was PTSD plus alcohol abuse.   He had periodic relationship difficulties, given his problems with affection towards his wife and children, and occupational stress working for the U. S. Post Office.  His assigned Global Assessment of Functioning (GAF) score was 60.  This was reported to be within the extreme upper limit, i.e., 51 to 60, of what was qualitatively defined as "moderate" symptoms or moderate difficulty in social, occupational or school functioning.  This GAF score included impairment from PTSD and alcohol abuse.  He was deemed to be competent.  It was noted that his PTSD had less of an impact occupationally than on his social functioning.  From a social and interpersonal perspective he had difficulty showing affection to his wife and children, and at times had been withdrawn but had never engaged in verbal or physical abuse of them.  Thus, his PTSD had a moderate impact on his relationship with his family.  

On VA examination of September 24, 2008, the Veteran reported having constant bilateral tinnitus and difficulty hearing in most situations, and that most speech sounded mumbled or was not understandable.  He also complained of constant bilateral tinnitus.  Audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Average
Left
30
25
30
50
33.75
Right
30
20
30
30
27.5

Speech recognition, using the Maryland CNC test, was 96 percent in the right ear and 92 percent in the left ear.  

 In a statement dated December 11, 2008, the Veteran's co-worker Mr. C. reported having noticed that the Veteran had difficulty hearing and following conversations.  

A July 20, 2009 VAOPT record shows that the Veteran intended to retire at the end of the year from the postal service.  He was currently off work under the Family Medical Leave Act (FMLA) and the time off was helping his depression and while he still had some trouble with anxiety, this was also getting better.  He was spending time with his grandchildren, which helped him forget about the war and reduce his stress.  He was alert and oriented.  His mood was fair.  He was still taking psychotropic medication but not at the recommended higher dosage.  He was sleeping better and had less stress.  He had cut back a lot on his alcohol consumption and no longer drank daily.  He was not suicidal and there were no signs of a psychosis.  The diagnoses were PTSD and depression.  His current emotional, mental, and behavioral functioning was fair.  His speech was logical but his affect was anxious.  His hygiene was good.  

In a September 2009 statement from his supervisor it was reported that the Veteran had been unable perform his duties and had been missing work, and due to privacy laws the supervisor was unaware of the medical reasons.  

At his October 2009 hearing, the Veteran stated that the severity of his PTSD symptoms was increasing.  He indicated that his medication was not working.  He reported symptoms that included sleep impairment, flashbacks, hallucinations, social isolation, homicidal ideations, increased irritability, and decreased interest in recreational activities.  He stated that his ability to work has decreased significantly due to PTSD.  

The Veteran has submitted documents associated with the Family and Medical Leave Act.  One document indicated that he needed leave due to frequent anxiety attacks and severe depression due to PTSD.  

An October 23, 2009 VAOPT record shows that the Veteran was not suicidal, homicidal or depressed.  He was not having pain because his general arthralgias were controlled with over-the-counter medications, as needed.  He was alert and active and fully ambulatory.  He was capable of performing the activities of daily living.  Currently, he did not wish to be treated for PTSD.  

Statement from the Veteran's wife and children attest to his being withdrawn and easily angered.  

On official examination on July 25, 2016, it was reported that the Veteran's diagnoses were PTSD and alcohol use disorder.  The diagnoses were reported not to be independent of each other but were part of the same syndrome.  It was reported that his mental health problems significantly interfered with his ability to work because he reported occasionally experiencing a panic attack.  He had difficulty tolerating others.  He would have preferred to work alone when he had been in the work force and often tried to change job positions in an attempt to resolve conflicts with co-workers.  Now that he was retired, he could control his interaction with others which resulted in less immediate stress.  

The best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  For this indicated level of occupational and social impairment, it was not possible to differentiate what portion of the occupational and social impairment indicated above was caused by each mental disorder because the symptoms of the disorders and their resulting impairment overlap significantly and their individual impacts could not be determined without resorting to mere speculation.  

The Veteran reported that he was still having marital difficulties, and he and his spouse lived together but had separate lives.  He had retired from the U.S. Post Office as a clerk in 2009.  He received psychiatric counseling every three months and took medications.  He had never been hospitalized or made any suicide attempts.  He stayed to himself mostly, doing gardening and taking care of his yard.  He reported that drinking a six pack of beer daily calmed him down.  

The Veteran had irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  He had a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.  He also had disturbance of motivation and mood.  He continued to live a controlled life and to experience PTSD symptoms.  He continued to isolate himself.  He drank to "self medicate" and reported that it relaxed him.  He was always on guard, evaluating level of threat people were to him.  He had difficulty with foreign people and did not trust them.  No GAF score was reported.  

The examiner reported that the new diagnosis of alcohol use disorder was a completely new entity that has developed since the last exam or a diagnosis that was no identified previously. 

The Veteran provided a statement dated June 27, 2017, reporting that in 2011 and 2013 he attempted to simulate holding a job at two home improvement stores but was so nervous he lost control of his bowels and bladder.  


In VA Form 21-8940 received on June 30, 2017 the Veteran reported that due to PTSD he had last worked in October 2009 as a clerk in the U.S. Post Office but could no longer work due to PTSD.  

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Under 38 C.F.R. § 4.130, the General Formula for Rating Mental Disorders a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.



Analysis

PTSD Rated 30 percent Prior to July 20, 2009

Initially, because the evidence of record shows that the Veteran's use of alcohol is part and parcel of his service-connected PTSD, any impairment stemming from such use, or abuse, will be considered in arriving at the proper disability rating for the Veteran's overall impairment due to psychiatric impairment.  Prior to July 20, 2009, the Veteran's psychiatric disabilities were shown to affect primarily his social and, in particular, his family life.  For example, at the 2008 rating examination the Veteran did not attribute his difficulties with his supervisors to his PTSD symptomatology.  Moreover, on mental status examination at that time essentially no psychiatric abnormality was found, even though he had many manifestations of PTSD, e.g., hypervigilance and a startle reaction.  This is consistent with the GAF score at that time of 60, which the examiner indicated was in the upper limits of the range for moderate symptom or moderate difficulty in social and occupational functioning.  

Accordingly, the Board finds that prior to July 20, 2009, the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but was not productive of occupational and social impairment with reduced reliability and productivity.  

PTSD Rated 50 percent Since July 20, 2009

The earliest evidence that the Veteran's service-connected psychiatric disabilities were productive of occupational and social impairment with reduced reliability and productivity is the VAOPT of July 20, 2009.  At that time it was noted that he had temporarily left his employment to seek treatment for psychiatric disability.  He was to continue taking psychotropic medication but he declined to take it at the higher recommended dosage.  

However, since July 20, 2009, the Veteran has not had suicidal ideation, obsessional rituals, impairment of speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Similarly, he has not had impaired impulse control with periods of violence, and he has not had any disorientation, neglect of appearance and hygiene.  The Board acknowledges the statement of family members as to difficulties within the family due to the Veteran's psychiatric disorder, and while he has continued to have impairment with respect to family relationships, the evidence is not persuasive that this is any greater than it has been in the past.  

The Board further acknowledges that the Veteran has reported having retired due to his psychiatric disabilities, as indicated by taking pre-approved leave for psychiatric treatment, the evidence shows that since his retirement his psychiatric disability picture has actually improved, and not worsened.  

Accordingly, the Board finds that since July 20, 2009, the Veteran's service-connected psychiatric disabilities are not shown to be of such severity as to more closely approximate the criteria for a 70 percent disability rating.  

Extraschedular Consideration

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If the first inquiry is met, the Board must determine whether an exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  If the first two steps are met then, thirdly, the case is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).

The Veteran's service-connected psychiatric disorder involves the symptoms, and the impact thereof, which have been discussed above.  The General Formula for Rating Mental Disorders contemplates these symptoms.  Further, 38 C.F.R. § 4.130 presents examples of symptoms, and in considering the Veteran's claim, the Board has considered all of his symptoms, not just those listed in the rating criteria, as well as his overall level of impairment.  See Mauerhan, 16 Vet. App. at 442.  Hence, the rating criteria reasonably describe the Veteran's disability as they provide a suggested list of symptoms but include all psychiatric symptoms that contribute to the Veteran's level of impairment.  In summary, there is no indication in the record that the average industrial impairment from the service-connected psychiatric disorder would be in excess of that contemplated by the rating provided by the General Formula for Rating Mental Disorders.  The Veteran's disability picture is not shown to be exceptional or unusual. 

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for PTSD rated 30 percent disabling prior to July 20, 2009 and as 50 percent thereafter; tinnitus, rated 10 percent, and a noncompensable rating is assigned for service-connected bilateral hearing loss.  There is a combined disability rating of 10 percent since December 12, 2007; of 40 percent since April 30, 2008; and 60 percent since July 20, 2009.  

Accordingly, the Veteran does not meet the schedular requirements to a TDIU rating and a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).  However, in exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  
Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

The impact of the Veteran's service-connected psychiatric disabilities has been discussed above.  However, the Board finds that the Veteran's more recent statement of having been unable to attempt an unofficial effort to assist customers at home improvement stores is simply not persuasive in establishing that he lacks the ability to obtain and retain substantially gainful employment.  In this regard, the Veteran is shown to have at least one year of college education and this would qualify him for work in an office setting, as opposed to one in which he had to deal with the public in what is essentially a sales position.  Rather, as indicated by the evidence of record he would be able to work in an office setting and particularly one in which he did not have to have extensive dealings with supervisors or co-workers.  In fact, in such a setting neither his tinnitus nor this noncompensably disabling bilateral hearing loss would pose any significant impairment.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  Here, the Board concludes that the preponderance of the evidence is against the claims for higher staged ratings for the service connection psychiatric disability and against entitlement to a TDIU rating on an extraschedular basis.  






ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to July 20, 2009, and in excess of 50 percent thereafter is denied.  

Entitlement to an extraschedular TDIU rating is denied.  






____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


